Citation Nr: 0530867	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
thoracic spine.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2004.  A transcript 
of that hearing is associated with the claims folder and has 
been reviewed by the Board.

In December 2004, the Board remanded these two issues so that 
additional development in the form of VA examinations could 
be undertaken.  This was accomplished in April 2005.  In May 
2005, the VA Appeals Management Center issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claims.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings. 

Issues not currently on appeal

In its December 2004 decision, the Board denied claims of 
entitlement to service connection for arthritis of the hands, 
arthritis of the shoulders, coronary artery disease, 
hypertension, Type II diabetes mellitus, and blurred vision.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2005).  Those issues will therefore be addressed no further 
herein.


FINDINGS OF FACT

1.  Competent medical evidence does not support a conclusion 
that the veteran's thoracic spine arthritis, which was first 
diagnosed over twenty years after he left military service, 
is related to his military service or any incident thereof.

2.  Competent medical evidence does not support a conclusion 
that the veteran's peripheral vascular disease of the lower 
extremities, which was first diagnosed over thirty years 
after service, is related to his military service or any 
incident thereof.



CONCLUSIONS OF LAW

1.  Arthritis of the thoracic spine was not incurred in 
service, and may not be so presumed.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.307 
(2005).

2..  Peripheral vascular disease of the lower extremities was 
not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for arthritis of the 
thoracic spine and for peripheral vascular disease of both 
lower extremities.  He contends that each is the result of 
numerous jumps he made as a paratrooper.  He further contends 
that his peripheral vascular disease is the result of 
exposure to Agent Orange in Korea.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal. 
The Board will then move on to an analysis of the issues. 
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107]. The VCAA eliminated the former statutory 
requirement that claims be well grounded. Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000. Consequently, the VCAA is applicable. See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims  stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal. 

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to his appeal in the 
August 2003 Statement of the Case (SOC) and in the May 2005 
SSOC.  The Board's December 2004 decision and remand served 
to further inform the veteran as to what was required.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
January 2002.  That letter informed the veteran of the 
specific evidence required to substantiate his claims. The RO 
also informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf. The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf. The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims. 

Specifically, in the January 2002 VCAA letter the veteran was 
advised that VA would obtain relevant federal government 
records, to include service medical records and VA medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant records not in the 
custody of a federal agency, specifically to include certain 
private medical records.  The veteran was, however, informed 
that "it is your responsibility to identify these records if 
you wish them to be considered."  He was specifically 
advised by VA in the January 2002 letter that if there were 
additional records that would assist in supporting his claim, 
he was to notify the RO.

In addition, the August 2003 SOC set forth the law and VCAA 
regulations in detail, including that the veteran provide any 
evidence in his possession that pertains to the claim.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was provided notice of 
the VCAA in January 2002, prior to the initial adjudication 
of these claims by rating decision in December 2002.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues being decided on appeal 
has been identified and obtained, to the extent possible. The 
evidence of record includes the veteran's service medical 
records, as well as VA and private medical records.  The 
Board remanded this case in December 2004 so that VA 
examinations of the veteran could be scheduled and nexus 
opinions obtained.  This was completed in April 2005.  The 
veteran and his representative have not identified any 
outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.

In addition, general due process concerns have been 
satisfied. The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2003).  The veteran provided testimony in support of his 
claims at a personal hearing which was chaired by the 
undersigned in San Antonio, Texas in April 2004.  His 
accredited representative has provided written argument on 
his behalf, most recently in October 2005. 

Accordingly, the Board will proceed to a decision on the 
merits as to these issues.

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Certain diseases, including arthritis, may be presumed to 
have been incurred in service if shown to have manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

1.  Entitlement to service connection for arthritis of the 
thoracic spine.

As has been discussed above, in order for service connection 
to be granted, the following elements must be met:  (1) 
current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus.  The Board will discuss these 
in turn.

As for element (1), post-service medical evidence includes 
private treatment records showing a diagnosis of degenerative 
arthritis of the thoracic spine in December 1985.  X-rays 
taken in conjunction with the April 2005 VA orthopedic 
examination confirmed a diagnosis of arthritis.

With respect to element (2), the Board will separately 
discuss disease and injury.

With respect to disease, meaning arthritis, there is no 
reference to arthritis in the veteran's service medical 
records.  X-rays taken in October 1961 were negative.  
Moreover, arthritis of the thoracic spine was first diagnosed 
well over  two decades after the veteran left military 
service, long after the one year presumptive period.  

Turning to the matter of in-service injury, there is evidence 
of in-service back complaints. Service medical records show 
that in October 1961 the veteran was seen for complaint of 
back pain with tenderness over T12- L1 noted on clinical 
evaluation. In addition, the veteran's DD 214 reflects that 
he served in the Army and received a Parachutist Badge, which 
is arguably indicative of stress on the spine.  Accordingly, 
Hickson element (2) has been satisfied as to in-service 
injury.

Moving on to crucial Hickson element (3), medical nexus, as 
was noted elsewhere in this decision, this issue was remanded 
so that a medical nexus opinion could be obtained.  See 
38 C.F.R. § 3.159 and Charles v. Principi, 16 Vet. App. 370 
(2002).
A VA orthopedic examination was completed in April 2005.  The 
examiner obviously reviewed the veteran's medical history in 
detail, to include the October 1961 complaint of back pain.  
It was the examiner's conclusion that the veteran's thoracic 
spine arthritis was not related to his military service.  The 
examiner went on to indicate that the veteran's current back 
condition was more likely due to post-service injuries and 
obesity.   

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself may think that his 
current back condition is due to parachute jumping in service 
over 40 years ago, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board additionally observes that the veteran has had 
ample opportunity to submit competent medical nexus evidence 
in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, for reasons and bases expressed above, the Board 
concludes that Hickson element (3) has not been met.  The 
veteran's claim of entitlement to service connection for 
arthritis of the thoracic spine fails on that basis.  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.

The veteran also seeks service connection for peripheral 
vascular disease of both lower extremities.  In addition 
contending that his disability is related to his parachute 
jumps in service, he further contends that he was exposed to 
Agent Orange in Korea. 

The Board will apply the same Hickson analysis to this issue.

As for element (1), current disability, a diagnosis of 
peripheral vascular disease was noted on a VA treatment 
record dated in December 2001.  That diagnosis was confirmed 
during the April 2005 VA vascular examination which was 
scheduled pursuant to the Board's December 2004 remand.

Turning to element (2), in-service disease or injury, there 
is no evidence of peripheral vascular disease in the 
veteran's service medical records and indeed for decades 
after service.  

Concerning injury, as discussed in the Board's remand and 
again in connection with the first issue on appeal, the Board 
has no reason to doubt that parachute jumps in service 
arguably placed stress on the veteran's body, including his 
legs.  Element (2) is accordingly met to that extent.

The veteran has alleged a second kind of injury: exposure to 
Agent Orange.  In a February 2002 statement, the veteran 
asserted that he was exposed to herbicides while serving in 
Korea near the demilitarized zone (DMZ).  A Request for 
Information (VA Form 3101) dated in October 2003 shows that 
the National Personnel Records Center indicated that the 
veteran served in Korea from December 1960 to March 1962.

The veteran did not serve in Vietnam, and he does not contend 
that he did.  The statutory presumption of exposure to 
herbicides, which is applicable to Vietnam veterans, does not 
apply to this veteran.  See 38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307 (a)(6)(iii) (2005). 

In April 2004, the veteran testified that he served in the 
United States Army from February 1959 to April 1962 and was 
sent to Korea where he was assigned to the 1st Cav.  He 
stated that the unit was three miles from the DMZ. He felt 
that Korea and Okinawa, where he was stationed in the early 
1960s, were possible places where there was Agent Orange.  
See April 2004 hearing transcript, pgs. 9-13

While the record confirms that the veteran served in Korea 
from December 1960 to March 1962, the Department of Defense 
(DoD) has not indicated that Agent Orange was sprayed in the 
area of the DMZ in Korea during the time the veteran served 
there.  Rather, the DoD has informed VA that herbicide agents 
were used in Korea along the DMZ during the period from April 
1968 through July 1969.  This was several years after the end 
of the veteran's active duty service.

With respect to Okinawa, there is no official record which 
indicates that the veteran was ever stationed there.  In any 
event, there is no evidence that herbicides were ever used on 
Okinawa.

In short, although the veteran has contended that he may 
possibly have been exposed to herbicides in Korea and on 
Okinawa, official records demonstrate that this was 
impossible.  The veteran himself has submitted no evidence 
whatsoever to support his contention.  See 38 U.S.C.A. 
§ 5107(a), discussed above.  It appears that his statements 
concerning claimed exposure to herbicides amount to mere 
speculation on his part.

Given the above, the Board finds that Hickson element (2) has 
not been met as to claimed Agent Orange exposure, although it 
has been met as to possible injury sustained while 
parachuting.

This leads to element (3), medical nexus.  The April 2005 VA 
vascular examiner stated "it is not at least as likely as 
not that the patient 's peripheral vascular disease is 
related to conditions in the service."  The examiner further 
stated that the peripheral vascular disease was as likely as 
not related to diabetes which was diagnosed in 1994.  
[Service connection has been denied for diabetes mellitus.]

As with the first issue, the veteran has not submitted 
competent medical nexus evidence.  His lay opinion, standing 
alone, is not competent or probative.  See  Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service]. 

In summary, the third Hickson element has not been satisfied, 
and the veteran's claim of entitlement to service connection 
for peripheral vascular disease of both lower extremities 
fails on that basis.  A preponderance of the evidence is 
against the claim, and the benefits ought on appeal are 
accordingly denied.


ORDER

Service connection for arthritis of the thoracic spine is 
denied.

Service connection for peripheral vascular disease of the 
lower extremities is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


